Citation Nr: 1312215	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-26 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran had active service from April 1956 to March 1976.  The Veteran died in October 2005 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the San Diego, California, Regional Office (RO), denying service connection for the Veteran's cause of death.  

A March 2011 Board decision denied the claim and the appellant appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court granted the parties Joint Motion for Remand (JMR) in a December 15, 2011, Order, vacating and remanding the Board's decision for compliance with the terms of the JMR.  

The Board remanded the appeal in June 2012.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects his death in October 2005, with the immediate cause of death being pneumonia; the underlying causes of death being dementia and probable Lewy body dementia; and diabetes mellitus, type II, and coronary artery disease being significant conditions contributing to death.  

2.  During the Veteran's lifetime, service-connection was in effect for degenerative arthritis of the right knee, degenerative lumbar spine spondylosis and bilateral sensorineural hearing loss.  

3.  The Veteran is not entitled to a presumption of exposure to herbicides as he did not serve in the Republic of Vietnam and did not meet the requirements for his service in Thailand; and the preponderance of the evidence is against a finding of exposure to herbicides on a direct basis.  

4.  The most probative evidence of record indicates that neither military service nor any service-connected condition caused or contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to assist and notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Notice was provided to the appellant by letters dated in January 2006, July 2009 and June 2012.  While the letters did not specifically inform her of the disabilities for which the Veteran was service connected, any failure to do so in this regard is harmless because she is represented by a service organization that is intimately familiar with the adjudication of Veterans' claims; moreover, her statements and arguments, as well as those made on her behalf, demonstrate actual knowledge of what is necessary to substantiate the claim.  Further, the appellant was provided every opportunity to submit evidence and argument in support of her claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 2006.)  

The Veteran's service, post-service and final treatment records have been obtained.  Although the appellant maintains that the Veteran's death is related to military service, including herbicide exposure, there is no need for a VA medical opinion because there is no reasonable possibility that such assistance would aid in substantiating the claim.   See 38 U.S.C. § 5103 A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

VA has substantially complied with the Board's June 2012 Remand instructions, including placing an October 2009 statement from the Department of the Army and a July 2012 Memorandum in the claims folder that are equivalent to the Compensation and Pension Service's "Memorandum for the Record" on herbicide usage in Thailand during the Vietnam Era.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); see also VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10., q-r.  The appellant and her representative have not asserted that there is any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 556 U.S. 129 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Service connection claim

A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

	Background

The Veteran's death certificate indicates that he died in September 2005, listing the immediate cause of death as pneumonia; the underlying causes of death as dementia and probable Lewy body dementia; and diabetes mellitus, type II and CAD as significant conditions contributing to death.  

At the time of the Veteran's death, service connection was in effect for degenerative arthritis of the right knee, degenerative lumbar spine spondylosis and bilateral sensorneural hearing loss. 

Service department records confirm that the Veteran was stationed at the U-Tapao Royal Thai Air Force Base, in Thailand and, during this period, his MOSs were that of a Defensive Fire Control Systems Operator Technician on B-52s (Defensive Fire Control Systems Operator), a Senior Combat Crew Squadron Gunner (Gunner) and an Audiovisual Media Technician.  Performance evaluation reports, including those dated in February 1967, July 1970 and September 1972, reflect that his duties as a Defensive Fire Control Systems Operator and Gunner included tasks such as the operation of turret systems and performance of in flight emergency procedures.  In the capacity of Audiovisual Media Technician, the Veteran's duties encompassed functions such as operating projection and recording equipment, assisting in the preparation and use of visual aids, performance of film librarian function, maintaining film and performing minor maintenance on projection equipment, as noted in a September 1973 performance evaluation.  

There is no indication in the Veteran's service treatment records that any physical or mental condition related to his death was diagnosed or treated during service.  June 1965 and November 1971 service electrocardiograms (ECGs) reflect normal test findings.  November 1965 and October 1967 Medical Recommendations for Flying Duty (MRFs) document the Veteran being returned to flight duty following diagnoses of common cold and sinusitis.  June 1967, September 1969, January 1970 and February 1970 MRFs indicate the Veteran was fit for duty after diagnosed acute respiratory infections resolved.   

Psychiatric treatment records dated in August 1962 and January 1973 document the Veteran's treatment for psychiatric symptomatology associated with family stressors and flight combat experiences.  A December 1972 record details his diagnosis of anxiety related to flying and a recommendation that he request administrative removal from flight status.  

On his March 1956, August 1963 and April 1964 Reports of Medical History the Veteran reported having no history of shortness of breath, pain or pressure in his chest, palpitation or pounding hearing, or high or low blood pressure.  None of his service Reports of Medical Examination note abnormalities of the lungs, heart, vascular system, or of a psychiatric nature.  

Numerous post-service treatment records have been associated with the claims folder, including an October 2005 VA autopsy report.  These records indicate the Veteran was first diagnosed with diabetes mellitus, type II, in 1988;  and dementia in 2002, including a September 2003 VA examination report and an August 2005 VA treatment record.  The record also confirms his post-service treatment and surgical intervention for coronary artery disease, as reflected in an April 2004 VA treatment record.  The post-service medical evidence does not suggest any link between the aforementioned post-service diagnoses and military service, including any herbicide exposure.  

	Analysis

As documented in a May 2006 statement, the appellant states that the Veteran was exposed to herbicides in service, while stationed at Anderson Air Base, in Guam and cites a Board decision pertaining to another Veteran to support her position.  Each appeal to the Board is reviewed on its own merits and, to the extent the appellant asserts the Board has awarded benefits based on herbicide exposure at Anderson Air Base to another Veteran, a Board decision in another Veteran's claim is not precedential and has no bearing on the merits of her claim.  See Lynch v. Gober, 11 Vet. App. 22, 27 (1997); 38 C.F.R. § 20.1303.  

In an October 2008 statement, the Department of the Army indicates Guam is not included on the list of herbicide spray areas and test sites outside the Republic of Vietnam, and that historical records fail to document the usage of herbicides where the Veteran was stationed in Guam.  The appellant's statements, and any statement or suggestion by the Veteran made during his lifetime to this effect, do not support a finding that the Veteran was exposed to herbicides during his tour of duty in Guam. The October 2008 Department of the Army statement is the most probative evidence as to this matter.  

The parties' state in the December 2011 JMR that 

the M21 Manual provides that, if a Veteran served in the [U.S. Air Force] at one of the Royal Thai Air Force Bases in Thailand during the Vietnam Era, to include at U-Tapao, herbicide exposure is to be conceded.

JMR, Dec. 15, 2011, p. 2.  

This statement is simply wrong.  It grossly perverts the plain language of the applicable regulation governing herbicide exposure in Thailand during the Vietnam Era.  

Service department records confirm the Veteran's service in the U.S. Air Force during the Vietnam Era at the U-Tapao Royal Thai Air Force Base, in Thailand.

But, there is no evidence that:  he ever served there as a security policeman, security patrol dog handler or had a military police MOS; was ever attached to a security police squadron or a military police unit; had any duties requiring his presence at or near the base perimeter.  See VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.q.  

Service department records, including February 1967, July 1970 and September 1973 performance evaluation reports, indicate the Veteran's MOSs at this location were that of a Defensive Fire Control Systems Operator, a Gunner and Audiovisual Media Technician, and do not suggest his daily duties were performed on or near the air base perimeter.  Id.  

The appellant does not assert, nor does the record contain any statement or suggestion from the Veteran during his lifetime, that his daily duties were performed on or near the perimeter of U-Tapao Royal Thai Air Force Base in Thailand.  

There is simply no evidence that establishes or even suggests a factual basis to find in service exposure to herbicides in Thailand.  

Additionally, neither the Veteran during his lifetime, nor the appellant, suggest the Veteran had active military service in the Republic of Vietnam, and this is consistent with his service department records.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Thus, consideration of the conditions related to the Veteran's death based on in-service herbicide exposure, to include on either a presumptive, or direct basis, is not appropriate.   

The only evidence even suggesting a link between the Veteran's cause of death and military service is the appellant's statements, and this evidence is of no probative value.  She lacks the specialized training and testing necessary to diagnose pneumonia, dementia, probable Lewy body dementia, diabetes mellitus, type II or CAD or to relate those conditions to the Veteran's death to military service or a service connected disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  
There is no competent evidence of record, medical or otherwise, suggesting, much less opining, that diagnosed pneumonia, dementia, probable Lewy body dementia, diabetes mellitus, type II or CAD are related to the Veteran's military service, were caused by a service-connected disability or were aggravated by a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). 

Service treatment records do not indicate that any of the disorders related to the Veteran's death were treated or diagnosed in service.  A September 2003 VA examination report is consistent with the other evidence of record and reports the earliest the Veteran was provided a diagnosis of any disorder related to his death was in the year 1998, when diabetes mellitus, type II, was diagnosed; and this is approximately 22-years after separation.  

The lack of any competent evidence, medical or lay, placing the onset of pneumonia, dementia, probable Lewy body dementia, diabetes mellitus, type II or CAD in service until 22 years after separation weighs heavily against the claim.  See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000). 

The preponderance of the evidence indicates no condition related to the Veteran's death, as reported on his death certificate, is related to military service, had its onset in service or within a year of separation, or was caused or aggravated by a service connected disability.  Service connection for the Veterans' cause of death is not warranted.  



ORDER

Service connection for the Veteran's cause of death is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


